 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9   EDWARD HERNANDEZ,                               )   Case No. 1:17-cv-00211-DAD-EPG
                                                     )
10                  Plaintiff,                           ORDER DIRECTING THE CLERK OF
                                                     )
                                                     )   THE COURT TO TERMINATE
11                  v.
                                                     )   DEFENDANT FORD MOTOR COMPANY
12   AVIS BUDGET GROUP, INC., et al.,                )   ON THE DOCKET
                                                     )
13                                                       (ECF No. 29)
                    Defendants.                      )
                                                     )
14
                                                     )
15                                                   )

16          On December 7, 2018, Plaintiff, Edward Hernandez, filed a notice of voluntary dismissal
17   of his claims against Defendant Ford Motor Company, Inc., without prejudice. (ECF No. 29).
18   Thus, the claims against said defendant have been dismissed. See Fed. R. Civ. P. 41(a); Wilson v.
19   City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997); Concha v. London, 62 F.3d 1493, 1506 (9th
20   Cir. 1995) (“Even if the defendant has filed a motion to dismiss, the plaintiff may terminate his
21   action voluntarily by filing a notice of dismissal under Rule 41(a)(1).”). Accordingly, the Clerk
22   of the Court is DIRECTED to terminate Defendant Ford Motor Company, Inc. on the docket.
23   IT IS SO ORDERED.

24
        Dated:     December 10, 2018                           /s/
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27

28


                                                    1
